Exhibit 10.1 to Form 8-K

 

 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is dated as of September 26,
2019, by and between BOWL AMERICA INCORPORATED, hereinafter called the
“Corporation”, and Cheryl A. Dragoo, hereinafter called “Dragoo.”

 

WITNESSETH:

 

WHEREAS, the Corporation previously entered into an Amended Employment Agreement
with Dragoo, effective as of October 24, 2018; and

 

WHEREAS, the parties desire to amend and restate the Amended Employment
Agreement effective as of the date first written above, hereinafter called the
“Effective Date.”

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, the parties hereby agree as follows:

 

 

1.

The Corporation hereby continues to employ Dragoo, and Dragoo hereby agrees to
continue to work for the Corporation, for a term commencing on the Effective
Date and expiring at the end of the Corporation's then-current fiscal year on
June 27, 2021.

 

 

2.

During such term, Dragoo shall continue to serve as Chief Financial Officer,
Senior Vice President and Assistant Treasurer of the Corporation, performing the
functions and duties normally performed by a Chief Financial Officer, Senior
Vice President and Assistant Treasurer. Dragoo also shall serve as Interim
President and Interim Chief Executive Officer for so long as the Board of
Directors of the Corporation determines Dragoo’s services are needed in such
interim roles.

 

 

3.

Dragoo shall devote her full time and attention to the affairs of the
Corporation.

 

 

4.

The Corporation shall pay Dragoo as remuneration for her services a base salary
at an annual rate of $200,000 for the term of this Agreement, to be paid in
bi-weekly installments.

 

 

5.

Upon termination of Dragoo’s employment with the Corporation or any of its
affiliates by the Corporation without Cause (as defined below), or upon Dragoo’s
resignation for Good Reason (as defined below), in each case during the term of
this Agreement, Dragoo shall be entitled to payment of a cash lump sum amount
equal to nine months of Dragoo’s annual salary under Section 4 of this
Agreement. The Severance Payment shall be made to Dragoo within 30 days
following her qualifying termination of employment provided that she executes
and delivers to the Corporation, and does not revoke, a customary release of
claims in a form acceptable to the Corporation within 28 days following her
termination of employment. “Cause” shall mean (a) Dragoo's failure or refusal,
continuing after notice that specifically identifies the breach(es) complained
of, to perform substantially her duties, responsibilities and obligations to the
Corporation or to cooperate in the process of a change of control transaction
(other than a failure resulting from Dragoo's incapacity due to physical or
mental illness); (b) Dragoo's act or failure to act involving fraud,
misrepresentation, theft, embezzlement, dishonesty or moral turpitude
(hereinafter referred to collectively as “Fraud”); (c) Dragoo's conviction (or a
plea of nolo contendere to) of an offense which is a felony, or which is a
misdemeanor that involves Fraud; or (4) Dragoo's material breach of a written
policy of the Corporation or any of its affiliates. “Good Reason” shall mean the
occurrence of any one or more of the following events that is caused by the
affirmative actions of the Corporation, one of its affiliates, or its Board of
Directors: (i) without Dragoo’s written consent, a material reduction in her
duties and/or responsibilities; (ii) a material reduction in Dragoo’s annual
salary; (iii) a change in the location of Dragoo's principal place of employment
with the Corporation to a location that is at least 50 miles away from the
location of Dragoo's principal place of employment prior to such change, unless
such new location is no farther from Dragoo's then-current residence than the
immediately prior location; or (iv) any other material breach of this Agreement
by the Corporation; provided that, within 30 days following the occurrence of
any event described above, (x) Dragoo shall have delivered written notice to the
Corporation of Dragoo's intention to terminate her employment for Good Reason,
which notice specifies in reasonable detail the circumstances claimed to give
rise to Dragoo's right to terminate her employment for Good Reason, (y) the
circumstances claimed to give rise to Dragoo’s right to terminate her employment
for Good Reason as set forth in such notice have not been cured by the
Corporation within 30 days of receipt of such notice, and (z) failing such cure,
Dragoo shall have terminated her employment within 20 days after the expiration
of the 30-day period.

 

 

--------------------------------------------------------------------------------

 

 

 

6.

Upon termination of Dragoo’s employment with the Corporation or any of its
affiliates by the Corporation for Cause, or upon Dragoo’s resignation or other
termination other than for Good Reason, this Agreement shall immediately
terminate and the Corporation shall have no further obligation to make any
payments to Dragoo under this Agreement (other than previously accrued and
unpaid amounts).

 

 

7.

In the event of a Change of Control (as defined below) during the term of this
Agreement, Dragoo shall be entitled to a lump sum cash bonus payment of
$400,000, hereinafter referred to as the “Retention Bonus.” The Retention Bonus
shall be paid upon or as soon as practicable following the closing of the Change
of Control, provided that Dragoo remains actively employed by the Corporation in
good standing until the consummation of the Change of Control. “Change of
Control” shall mean (a) a merger, consolidation, or other business combination
transaction pursuant to which the Corporation is to be acquired by, or combined
with, another entity, (b) a sale by the Corporation of all or substantially all
of its assets, or (c) a recapitalization, restructuring or other transaction or
series of transactions which has the effect of transferring a majority in
interest or control of the Corporation to a third party.

 

 

8.

In the event that the Corporation’s legal counsel or accountant determines that
any payment, benefit or transfer by the Corporation under this Agreement or any
other plan, agreement, or arrangement to or for the benefit of Dragoo (referred
to hereinafter in the aggregate as the “Total Payments”) will be subject to the
tax (hereinafter referred to as the “Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (hereinafter referred to as the
“Code”), but for this Section 8, then, notwithstanding any other provision of
this Agreement to the contrary, the Total Payments shall be delivered either (a)
in full or (b) in an amount such that the value of the aggregate Total Payments
that Dragoo is entitled to receive shall be one dollar ($1.00) less than the
maximum amount that Dragoo may receive without being subject to the Excise Tax,
whichever of (a) or (b) results in Dragoo’s receipt of the greatest benefit on
an after-tax basis (taking into account applicable federal, state and local
income taxes and the Excise Tax).  In the event that (b) results in a greater
after-tax benefit to Dragoo, payments or benefits included in the Total Payments
shall be reduced or eliminated by applying the following principles, in order:
(i) the payment or benefit with the higher ratio of the parachute payment value
to present economic value (determined using reasonable actuarial assumptions)
shall be reduced or eliminated before a payment or benefit with a lower ratio;
(ii) the payment or benefit with the later possible payment date shall be
reduced or eliminated before a payment or benefit with an earlier payment date;
and (iii) cash payments shall be reduced prior to non-cash benefits; provided
that if the foregoing order of reduction or elimination would violate Code
Section 409A, then the reduction shall be made pro rata among the payments or
benefits included in the Total Payments (on the basis of the relative present
value of the parachute payments).

 

 

9.

All amounts payable under this Agreement shall be subject to applicable
withholding for taxes.

 

 

10.

This Agreement is purely personal with Cheryl A. Dragoo and in the event of her
death or total disability during the contract period, this Agreement shall
terminate and the obligations of the Corporation to make any further payments
shall cease.

 

(remainder of page intentionally left blank; signature page follows)

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

BOWL AMERICA INCORPORATED   ATTEST:             By:/s/ Leslie H Goldberg       
                     By: /s/ Albert B Young                            Leslie H.
Goldberg   Albert B. Young President    Assistant Secretary            
/s/Cheryl A Dragoo                                        Cheryl A. Dragoo    
Individually    

  